Citation Nr: 1139349	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a panic disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in May 2009 granting the Veteran's claims of service connection for tinnitus and bilateral hearing loss.  Since this constituted a full grant of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Nashville, Tennessee in June 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran has claimed service connection specifically for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for any psychiatric disorder, to include PTSD or a panic disorder.  The issue has thus been restated on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran's panic disorder with agoraphobia manifested as a result of his military service.  

2.  The Veteran does not have a confirmed diagnosis of PTSD that conforms with the DSM-IV.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a panic disorder with agoraphobia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2010).  

2.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in February 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in February 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Relevant Facts

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran has argued that he is entitled to service connection for PTSD.  While the evidence of record does not support a grant of service connection for PTSD, there is sufficient evidence to warrant a grant of service connection for a panic disorder with agoraphobia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's claim of entitlement to service connection for a psychiatric disorder is granted.  

The Veteran's service treatment records do not reflect that he suffered from a chronic psychiatric disorder during active military service.  The Veteran did report a history of nervous trouble and trouble sleeping in his report of medical history associated with his January 1963 enlistment examination.  However, a psychiatric evaluation performed as part of this examination was deemed to be normal.  Also, according to the Veteran's December 1965 separation examination, a psychiatric evaluation performed at this time was normal.  The Veteran also denied having, or ever having had, suffered from depression or excessive worry, frequent trouble sleeping, frequent nightmares, or nervous trouble of any sort in his report of medical history associated with this examination.  

Nonetheless, there is evidence of psychiatric symptomatology within a decade of the Veteran's separation from active duty.  According to an October 1983 private evaluation by a physician with the initials J.T., the Veteran reported that he had always been anxious.  However, his symptoms had become much worse as of 1975  The Veteran was unable to relate the worsening of his condition to any particular event, but he noticed he became increasingly phobic in public situations.  It was also noted that the Veteran had a history of fairly heavy drinking over a period of years.  Dr. T. diagnosed the Veteran with agoraphobia in partial remission and social phobia.  

The record also contains private treatment records dated in December 1990.  According to these records, the Veteran had a history of a panic disorder with agoraphobia, in partial remission.  It was noted he had panic symptoms when around groups of people such as at the grocery store or at the shopping mall.  

The next evidence of record is a March 2006 VA outpatient treatment record.  According to this note, screening for PTSD was negative.  However, the Veteran was subsequently diagnosed with PTSD upon evaluation in July 2007, as well as a history of panic disorder with agoraphobia and rule out social phobia.  It was noted that the Veteran served in Vietnam where he was exposed to combat casualties.  He was fearful for his life as a result of this.  

The record also contains a letter dated August 2008 from a private physician with the initials E.D.M.  According to Dr. M., the Veteran had a diagnosis of PTSD in addition to his panic disorder.  It was noted that the Veteran's panic attacks were most likely related to his initial war experiences.  

The Veteran was subsequently afforded a VA psychiatric examination in February 2011.  It was noted that the Veteran had been seen by different private psychiatrists since the 1970s for acute anxiety with agoraphobia.  The examiner also noted that the Veteran's previous diagnosis was presumptive PTSD with a history of panic disorder with agoraphobia.  The Veteran described serving in a war zone and performing various tasks including guard duty.  The Veteran acknowledged that he was not a combat soldier.  However, he stated that he was in a combat support role during the Vietnam War.  

The examiner explained that the Veteran had a remote history of frequent panic episodes and agoraphobia.  However, this was well-controlled by the medications he was taking and the Veteran could not remember when his last panic episode was.  The examiner concluded that the Veteran's agoraphobia was secondary to his panic attacks.  It was also noted that he developed acute anxiety symptoms as soon as he returned from his first tour of duty in Vietnam.  The examiner concluded that the Veteran suffered from an Axis I diagnosis of panic disorder with agoraphobia, in remission.  However, he did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria for a diagnosis of PTSD.  The examiner concluded that the Veteran's panic disorder with agoraphobia was related to his fear of hostile military or terrorist activity while in Vietnam.  The examiner explained that the Veteran developed an intense fear and was left with a profound feeling of helplessness in any situation in which he felt threatened.  

Finally, the record contains a May 2011 statement from the VA physician who also examined the Veteran in July 2007.  The physician indicated that it was perfectly plausible for the Veteran to suffer from a panic disorder as well as PTSD.  The physician felt there was sufficient overlap of symptomatology between these conditions and he reiterated the February 2011 VA examiner's conclusion that the Veteran's psychiatric disorder was secondary to military service.  

Agoraphobia

The above evidence demonstrates that the Veteran is entitled to service connection for a psychiatric disorder - specifically, a panic disorder with agoraphobia.  The record confirms that the Veteran has received treatment for his psychiatric condition for decades and that he served in the Republic of Vietnam where he feared the combat activities surrounding him.  The Veteran's personnel records confirm that he served in Vietnam and the Veteran provided extensive testimony during his June 2011 hearing providing details about his service in Vietnam.  Finally, both the February 2011 VA examiner and the Veteran's VA physician agree that the Veteran suffers from a psychiatric disorder that manifested as a result of his military service.  

Affording the Veteran the full benefit of the doubt, the Board concludes that service connection for a panic disorder with agoraphobia is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.

PTSD

The preponderance of the previously outlined evidence demonstrates that the Veteran is not entitled to service connection for PTSD, however.  The Board recognizes that the Veteran served in the Republic of Vietnam and that he was exposed to combat situations.  However, this alone is not sufficient to establish entitlement to service connection for PTSD.  There must also be a diagnosis of PTSD that conforms to the DSM-IV.  See 38 C.F.R. § 3.304(f).  

According to the February 2011 VA examiner, the Veteran did not meet the DSM-IV criteria for an Axis I diagnosis of PTSD.  The examiner noted that while the Veteran did report being anxious about combat while in Vietnam, no actual incident occurred.  It was also noted that the Veteran did not persistently re-experience his in-service traumatic events.  Furthermore, while the Veteran presently had some mild residual anxiety, he had not had acute panic or agoraphobic fears in the past twenty years or more.  The examiner also explained that the Veteran enjoyed a variety of activities and that he had good interpersonal relationships with his own family.  In addition, he could venture out for all activities without agoraphobic fears of having a panic episode.  While the Veteran did have mild residual anxiety, this did not prevent him from doing his activities.  Finally, the examiner noted that the Veteran was able to concentrate on tasks and see them through to completion.  In light of this evidence, the examiner concluded that the Veteran did not meet the DSM-IV criteria for an Axis I diagnosis of PTSD.  

The Board recognizes that the Veteran has been found to suffer from PTSD on a number of occasions.  According to a July 2007 VA treatment record, the Veteran did have an Axis I diagnosis of PTSD.  However, this opinion was based in part on the Veteran's report of experiencing horror while in the military.  According to the February 2011 VA examiner, the Veteran conceded that he experienced no actual traumatic event while in Vietnam.  Furthermore, the July 2007 opinion was based in part on the fact that the Veteran had severe re-experiencing of intrusive recollections.  However, the Veteran specifically denied any such symptomatology upon examination in February 2011.    

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that the Board cannot make our own independent medical determinations, and that the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, 12 Vet. App. at 30; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The July 2007 opinion appears to be based, at least in part, on an inaccurate representation of the Veteran's symptomatology.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Board has afforded the February 2011 VA examination more weight in this case.  

The above physician again noted in May 2011 that the Veteran suffered from PTSD.  Upon reviewing the May 2011 VA examination report, the physician agreed that it was perfectly plausible that the Veteran had a panic disorder as well as PTSD and that there was sufficient overlap of symptomatology between these conditions.  In supporting a diagnosis of PTSD, however, the physician again discussed the Veteran's symptomatology of re-experiencing his in-service trauma, despite the Veteran denying such trauma upon examination in February 2011.  The Veteran also made no mention of re-experiencing trauma during his June 2011 hearing testimony.  As such, the Board finds these opinions to be less reliable than the VA examination, as they rely in part on symptomatology that was specifically refuted by the Veteran during his February 2011 examination.  

Finally, while Dr. M. did note a diagnosis of PTSD in August 2008, Dr. M. made no reference to the DSM-IV criteria.  As already noted, a diagnosis of PTSD must conform to the DSM-IV.  38 C.F.R. § 3.304(f).  Therefore, this assessment is of little probative value in light of the detailed and thorough February 2011 examination which considered the DSM-IV criteria.  

In summary, the record does not demonstrate that the Veteran has a confirmed diagnosis of PTSD that conforms with the DSM-IV.  Nonetheless, by granting service connection for a panic disorder in the previous section, the Board has bestowed upon the Veteran the benefits he is warranted.  Both disabilities are to be rated under the Schedule for Rating Mental Disorders at 38 C.F.R. § 4.130.  Therefore, regardless of how the Veteran's award is classified, the overall outcome will be the same.  The Veteran's representative expressed understanding and acceptance of this conclusion during the June 2011 hearing.  

Since the preponderance of the evidence is against the claim for PTSD, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for PTSD must be denied.


ORDER

Service connection for a panic disorder with agoraphobia is granted.  

Service connection for PTSD is denied.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


